DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 9/17/21 is acknowledged. Claims 20-21 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16, 18-19 lack antecedent basis.  
Claim 16: “the multilayer stack”
Claim 18: “the capping layer”
Claim 19: “the glass substrate”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauth (US 2003/0194615) in view of US 2005/0118533 to Mirkarimi.
Krauth discloses an EUV mask blank [0014] comprising: a glass-ceramic substrate [0020] and a planarization layer 6 on the substrate 4 formed by spin coating or by CVD combined with further planarization steps [0021]. 
Krauth evaluates the planarization layer in terms of surface flatness instead of roughness.
Mirkarimi teaches a planarized EUV mask blank where the planarization layer is subjected to etching in order to achieve a reduced high spatial frequency roughness and surface roughness of 0.2 nm rms [0063-0064].


Claims 2-3:
Krauth teaches the glass-ceramic substrate is Zerodur [0020] which is a lithium alumino-silicate and resistant to acids and alkali (see Applicant’s spec [0041]).
Claim 4:
Mirkarimi teaches the substrate is a superpolished substrate, yet contains minute imperfections [0006].
Claim 11:
There is nothing to suggest the planarization layer changes the properties of the substrate.
Claim 13:
Krauth teaches the planarization layer is 1000-10000 angstroms [0024].
Claims 14-15:
Krauth teaches further deposition of a Bragg reflector comprising alternating layers of Mo and Si [0019].

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauth (US 2003/0194615) in view of US 2005/0118533 to Mirkarimi in view of Ingle et al (US 2009/0031953). 
Although Krauth discusses using a dielectric material as the planarization layer, neither Krauth or Mirkarimi teach using a low-k dielectric material such as silica with substantial amounts of carbon.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low-k dielectric material of Ingle as the dielectric planarization layer and utilize the flowability to fill the defects in the substrate.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauth (US 2003/0194615) in view of US 2005/0118533 to Mirkarimi in view of Liang et al (US 2011/0111137).
While Krauth does disclose forming a silica planarization layer, neither Krauth or Mirkarimi disclose forming a SiN based film and then converting to a silicon oxide film. 
Liang discloses depositing a silicon oxide film using flowable CVD, wherein a first film of SiN is formed and then converted to silicon oxide by curing (Abstract; [0019]-[0025]). The silicon oxide film has fewer pores, less volume reduction, and is substantially void-free in a trench [0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form the silicon oxide layer by first forming SiN as suggested by Liang in order to form a film having fewer pores and that is void-free. 

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauth (US 2003/0194615) in view of US 2005/0118533 to Mirkarimi in view of US 2004/0151988 to Silverman.
Krauth and Mirkarimi do not teach a capping layer or absorber layer on the Bragg reflector.  However, Silverman teaches a EUV mask blank comprising a Ru capping layer and absorber layer on the Bragg reflector [0023-0025].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these conventional layers as part of an EUV mask blank.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauth (US 2003/0194615) in view of US 2005/0118533 to Mirkarimi in view of US 2013/0209924 to Babu.
Krauth and Mirkarimi do not explicitly teach a substrate with a surface roughness greater than 1 nm rms.  However, Babu teaches an EUV mask comprising a substrate having a roughness value above 1 nm and a planarization layer that reduces the roughness to the range of 0.1-1 nm [0009-0012].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate with a roughness above 1 nm because Babu teaches that is the conventional state of the substrate after CMP when forming a EUV mask blank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1759